DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on March 11, 2022. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-18 are objected to because of the following informalities: 
Claim 1 line 9 should end in a comma and not a period.
Claim 2, “a first main component” and “a second main component” should be “the first base material main component” and “the second base material main component”.
Claim 4 lines 10-11 lists gadolinium (Gd) twice. 
Claim 7 lines 4-5 and lines 6-7 each list gadolinium (Gd) twice.
Claim 9 lines 4-5, “an oxide of Si element, a carbonate of Si element, and a glass containing an Si element” should be “an oxide of a Si element, a carbonate of a Si element, and a glass containing a Si element”.
Claim 10 line 13 should end in a comma and not a period.
Claim 11, “a first main component” and “a second main component” should be “the first base material main component” and “the second base material main component”.
Claim 12 lines 23-25, “an oxide of silicon (Si) element, a carbonate of Si element, and a glass containing an Si element” should be “an oxide of a silicon (Si) element, a carbonate of a Si element, and a glass containing a Si element”. Additionally, line 24 “a carbonate” should not be indented as it continues from the list of line 23. 
Claim 13 lines 11-12 lists gadolinium (Gd) twice. 
Claim 16 lines 4-5 and lines 7-8 each list gadolinium (Gd) twice.
Claim 18 lines 4-5, “an oxide of Si element, a carbonate of Si element, and a glass containing an Si element” should be “an oxide of a Si element, a carbonate of a Si element, and a glass containing a Si element”.
Claims 3, 5-6, 8, 14-15, and 17 are objected to by reason of their dependency upon an objected-to claim. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of U.S. Patent No. 11,309,129 (hereinafter ‘129). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1-2, ‘129 claims the subject matter of claims 1-2 in ‘129 claim 17.
Regarding claims 3-9, ‘129 claims the subject matter of claims 3-9 in ‘129 claims 19-25.
Regarding claims 10-11, ‘129 claims the subject matter of claims 10-11 in ‘129 claim 18.
Regarding claims 12-18, ‘129 claims the subject matter of claims 12-18 in ‘129 claims 26-32.
It is noted that if the objections to claims 2 and 10-13 set forth above are resolved, claim 2 may be to a statutory double patenting rejection over claim 17 of ‘129, and claims 11-13 may be subject to a statutory double patenting rejection over claims 18 and 26-27 of ‘129.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848